Case 0:18-cv-62758-WPD Document 167 Entered on FLSD Docket 01/22/2020 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                       Case No. 18-62758-CIV-DIMITROULEAS
   FREDERIC and JENNIFER GUTTENBERG,
   as co-representatives of the Estate of
   Jaime Guttenberg,

                   Plaintiffs,
   vs.

   UNITED STATES OF AMERICA,

               Defendant.
   ____________________________________/

                                                       Case No. 19-61623-CIV-DIMITROULEAS
   PHILIP and APRIL SCHENTRUP,
   as co-representatives of the Estate of
   Carmen M. Schentrup,

                   Plaintiffs,
   vs.

   UNITED STATES OF AMERICA,

               Defendant.
   ____________________________________/


                                              ORDER

             THIS CAUSE is before the Court on Defendant’s Expedited Appeal of Order Dated

   January 6, 2020 (ECF 151), filed on January 13, 2020. See [DE 158] (the “Appeal”). The Court

   has carefully considered the Appeal, Plaintiffs’ Response [DE 164], Judge Snow’s Order dated

   January 6, 2020 [DE 151], and is otherwise fully advised in the premises. The Court has also

   conducted a de novo review of the 19/30 pages of PAL protocols attached to the Appeal. See [DE

   158-1].
Case 0:18-cv-62758-WPD Document 167 Entered on FLSD Docket 01/22/2020 Page 2 of 4



          “A district court reviewing a magistrate judge’s discovery order is, in general, limited by

   statute and rule to reversing that order only if it is ‘clearly erroneous or contrary to law.’” S.E.C.

   v. Merkin, 283 F.R.D. 699, 700 (S.D. Fla. 2012) (citing 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P.

   72(a)). “In the absence of a legal error, a district court may reverse only if there was an ‘abuse of

   discretion’ by the magistrate judge.” Id. (citing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

   401 (1990)).

          The Government appeals Judge Snow’s January 6, 2020 Order [DE 151] to the extent

   that it denied the Government’s Motion for Reconsideration [DE 142] of Judge Snow’s

   December 11, 2019 Revised Order [DE 133] with regard to the following rulings:

          As the Defendant has continued to argue that it is protected by the discretionary
          function exception to the Federal Tort Claims Act, the Defendant must be precise
          as to what protocols were “not followed,” and provide sufficient context as to how
          they were “not followed” to allow the Plaintiffs to prepare their response to the
          Motion to Dismiss.
   See [DE 133] at pp. 22-23.

          The Court has reviewed the parties’ arguments and does not find that the
          Defendant is entitled to a modification of the Court’s Order as to the specification
          of the protocols. The Court is not requiring the Defendant to be precise as to how
          the protocols were not followed, but the Defendant must provide some context to
          how these protocols were not followed, to allow the Plaintiffs to respond to the
          Motion to Dismiss. The Defendant’s argument that it “cannot identify the
          established protocols ... with any greater specificity,” Motion (ECF No. 142), at 6,
          is not a proper basis for a motion for reconsideration. Similarly, the Defendant’s
          argument that the FBI Statement of February 16, 2018, was “not referencing any
          specific protocol” but rather was referring to a “compilation of protocols” - a
          newly stated, or at least newly phrased, argument by the Defendant - is not
          sufficient grounds for reconsideration.
   [DE 151] at p. 2.

          At the heart of the instant discovery dispute in this Appeal is Plaintiffs’ months-long

   attempt during jurisdictional discovery to require the Government to identify and produce the
Case 0:18-cv-62758-WPD Document 167 Entered on FLSD Docket 01/22/2020 Page 3 of 4



   referenced established protocols and processes that the FBI stated were in place but were not

   followed in public statements and letters during the days and weeks after the Parkland Shooting.

   Plaintiffs seek this information so that they can distinguish between the FBI’s discretionary

   decisions and mandatory obligations in order to respond to arguments raised in the

   Government’s Motion to Dismiss. See [DE 17]. While the Government’s litigation position

   regarding the existence and identification of the policies and protocols that governed the FBI’s

   handling of tips about Nikolas Cruz has evolved during this time, it appears that the Government

   takes the position that it is unable to be more precise as to what established protocols the FBI

   stated were not followed because the FBI’s public statements were not referencing any specific

   or particular FBI policies or protocols that were not followed, but instead these statements were

   referencing a general compilation of protocols in attempt to reassure the public in the wake of a
                       1
   national tragedy.       It was reasonable for Plaintiffs to seek this information, particularly in light

   of the arguments raised by the Government’s Motion to Dismiss. The Court does not fault Judge

   Snow for procedurally denying the Government’s reconsideration motion with respect to this

   issue; the arguments raised are not proper grounds for reconsideration. Nonetheless, the Court

   cannot compel the Government to more specifically identify and provide context for the

   established protocols that were not followed as referenced by the FBI’s public statements if the

   Government has exhausted its ability to do so.

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Appeal [DE 158] is SUSTAINED;


   1
    While the Government may not want to explicitly state this, it may be implicitly stating that there were
   no specific established policies or protocols that were violated, contrary to the information that was
   publicly disseminated.
Case 0:18-cv-62758-WPD Document 167 Entered on FLSD Docket 01/22/2020 Page 4 of 4



          2. In light of the pending Motion to Compel [DE 163], Plaintiffs will have fourteen (14)

              days from when the Court indicates that the jurisdictional discovery has ended to

              either respond to the Motion to Dismiss or to file an Amended Complaint.

          DONE and ORDERED in Chambers, Ft. Lauderdale, Broward County, Florida, this

   22nd day of January, 2020.




   Copies furnished to:
   All counsel of record
